12-2118-cr
         United States v. Johnson

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 3rd day of May, two thousand thirteen.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                SUSAN L. CARNEY,
 8                J. CLIFFORD WALLACE,*
 9                           Circuit Judges.
10
11
12
13       UNITED STATES OF AMERICA,
14
15                                     Appellee,
16
17                      -v.-                                                12-2118-cr
18
19       KEVIN JOHNSON,
20
21                                     Defendant-Appellant.
22
23
24       FOR APPELLANT:                Yuanchung Lee, Assistant Federal Public
25                                     Defender, Federal Defenders of New York,
26                                     Inc., Appeals Division, New York, NY.
27
28       FOR APPELLEE:                 Christopher J. DiMase, Andrew L. Fish,
29                                     Assistant United States Attorneys, for
30                                     Preet Bharara, United States Attorney for

                *
                The Honorable J. Clifford Wallace, of the United States Court of
         Appeals for the Ninth Circuit, sitting by designation.
1                       the Southern District of New York, New
2                       York, NY.
3
4         Appeal from the United States District Court for the
5    Southern District of New York (Keenan, J.).
6
7        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

8    AND DECREED that the sentence imposed by the district court

9    be AFFIRMED.

10       Defendant-Appellant Kevin Johnson appeals from a 51-

11   month sentence that the United States District Court for the

12   Southern District of New York (Keenan, J.)imposed after

13   Johnson pled guilty to two counts of bank robbery and one

14   count of attempted bank robbery under 18 U.S.C. § 2113(a).

15   We assume the parties’ familiarity with the underlying

16   facts, procedural history, and issues presented for review.

17       Johnson argues that the district court imposed a

18   substantively unreasonable sentence.   The Pre-sentence

19   Report (“PSR”)concluded that Johnson’s total offense level

20   was 24 and that he faced a 51-63 month sentencing range.

21   The PSR, however, recommended a 30-month sentence because

22   Johnson lacked a criminal history and had certain mental-

23   health issues.   After a searching review of the parties’

24   sentencing submissions, the sentencing transcript, and the

25   arguments on appeal, we do not conclude that the district


                                   2
1    court abused its discretion in imposing the lowest sentence

2    in the range instead of adopting the significant downward

3    variance that the PSR recommended.   See United States v.

4    Cavera, 550 F.3d 180, 187, 189 (2d Cir. 2008)(en banc); see

5    also United States v. Jones, 531 F.3d 163, 174 (2d Cir.

6    2008).

7        We have considered all of Johnson’s arguments on appeal

8    and find them to be without merit.   For the foregoing

9    reasons, the sentence imposed by the district court is

10   hereby AFFIRMED.
11                              FOR THE COURT:
12                              Catherine O’Hagan Wolfe, Clerk
13
14




                                  3